            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

TIMMY LYNN DAVIS                                         PLAINTIFF
ADC #650798

v.                     No. 3:19-cv-147-DPM

JOSH MILLER, Deputy, Craighead
County Sheriff's Office; PHILLIP
WHEATON, Deputy, Craighead
County Sheriff's Office; and AUSTIN
MORGAN, K-9 Officer, Jonesboro
Police Department                                    DEFENDANTS

                              ORDER
     A summons for Morgan was returned unexecuted because it was
sent to the Craighead County Sheriff's Department instead of the
Jonesboro Police Department. NQ 11 & NQ 6 at 2. The Court directs the
Clerk to issue a corrected summons for Morgan. The United States
Marshal shall serve the complaint, summons, this Order, and the
14 June 2019 Order on Morgan without prepayment of fees and costs or
security.   Morgan should be served through the Jonesboro Police
Department, 1001 South Caraway Road, Jonesboro, Arkansas 72401.
So Ordered.


              D.P. Marshall Jr/
              United States District Judge




               -2-
